DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires a component body formed of a first material (line 2) and a fastener body formed of a second material different than the first material (lines 5-6). The originally filed Specification does not teach the materials of the component body and the fastener body are different.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the woven fiber material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim since both the first and the second woven structures are fairly interpreted as being formed from woven fiber materials, and the structures are claimed to be “different.” Thus it is unclear to which “woven fiber material” claim 18 refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon et al. (US 2010/0242486) in view of Vives et al. (US .
As to claim 1, Jarmon teaches a gas turbine engine component (as shown in the Figures, Jarmon teaches a “hybrid gas turbine and ramjet engine” having components) comprising: a gas turbine engine component body (please refer to Figure 5, which illustrates a gas flow conduit of a heat exchanger 100 which is an embodiment of the heat exchanger 60 of Figure 3) formed of a first material comprising a ceramic matrix composite material (as described in [0024], “In order to withstand the extreme operating temperatures of hypersonic flight, gas flow conduit 102 can be manufactured from, for example, high temperature alloys or ceramics, or a CMC material.”) the at least one fastener integrally formed with the gas turbine engine component body as a single-piece structure (supports 112 are interpreted here as fasteners. Figure 5 illustrates by continuous hashing that the supports 112 are integrally formed with the gas flow conduit 102), and an engine support structure (backing plate 110 as shown in Figure 5), wherein the at least one fastener (supports 112) connects the gas turbine engine component body (gas flow conduit 102) to the engine support structure (as shown in Figure 5, the supports 112 are integral with the gas flow conduit 102 and extend through the backing plate 110. Nuts 116a connect the supports to the backing plate 110).
Jarmon does not teach the fastener body is comprised of a second material different than the first material. 1
Examiner continues to assert the originally filed Specification is lacking in any specific way the materials are different. The broadest reasonable interpretation in view of the specification of “different” is “separate,” in the sense that the materials were at some point separate from each other (e.g. before being assembled). However, since the fastener body and component body are claimed to be integral, any limitations pertaining to a prior state or to a method of manufacturing should be interpreted in view of MPEP §2113: “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”
Examiner acquiesces to the implied argument that separately formed woven pieces which are co-infiltrated would be expected to have distinct structural characteristics above a single woven piece of the same shape.
However, the structure of a flat CMC component having cylindrical pegs sticking out therefrom as taught by Jarmon (flat gas flow conduit 102 having supports 112, see Fig. 5) was known in the art to be formed by a method of combining two separate pieces followed by a step of co-infiltration. See Vives which teaches a method of jointing CMC parts. See Specifically Fig. 15 which shows a flat part (32) joined to a separate cylindrical part (31) in order to become an integral piece. Vives Col 6 Ln 3+ teaches: “After assembly, the elements 31 and 32 are co-densified by chemical vapor infiltration of the matrix material. The latter creates an adhesion between the elements 31 and 32 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have manufactured the structure of Jarmon by the method of Vives. There is legal precedent for applying a known technique (Vives) to a known device (Jarmon) ready for improvement to yield predictable results. In this case the predictable result is the given shape of Jarmon’s gas flow conduit and supports, the improvement being ease of manufacture according to Vives. Moreover, the fastener body being of a different material (interpreted here to be “separate material”) is accordingly obviated in view of Jarmon and Vives. 
Jarmon in view of Vives does not teach: the second material comprising a woven fiber material. However, Gries teaches, "The most relevant technologies for one-step textile preforming are...Three Dimensional Woven Structures...Braids...[and]...Three Dimensional Knits" (starting at section 2.3) Thus, even though Jarmon is silent as to what kind of textile the fastener is made from, it appears that the choice of fiber textile structure would have fallen under an "obvious to try" consideration due to the relatively few options of CMC precursor textile available to artisans at the time the invention was effectively filed. See MPEP 2143 E. 
Jarmon in view of Vives and Gries further teaches the following limitations: wherein the gas turbine engine component body comprises a rigidized preform structure formed from a polymer based material that is oxidized out of the rigid preform structure (Jarmon’s gas flow conduit 102 and supports 112 meet the claimed structure of the final product of the gas turbine engine component. Vives teaches the ; at least one fastener comprising a fastener body extending from a head portion to a foot portion, wherein the head portion is defined by a first dimension and the foot portion is defined by a second dimension that is less than the first dimension (the limitations of the shape of the fastener prior to fastening are considered under product-by-process guidance. Because the fastener will ultimately become integral with the claimed gas turbine engine component, the shape of a fastener at an initial stage is considered here to have no patentable weight so long as it doesn’t affect the end product’s structure. Even if such a structure is determined to impart some distinctive structural characteristic in the end product, Vives teaches this arrangement of head and foot portions of the elements 13, 31); the at least one fastener at least partially received within the gas turbine engine component body such that the head portion is flush with an outer surface of the gas turbine engine component body (as shown in Vives Figs 4 and 5 for example, and in Jarmon Fig 5 where the head portion of both components is flush with the respective components).
As to claim 2, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 1 wherein the rigidized preform structure (element 32 of Vives) receives the at least one fastener (element 31 of Vives), and wherein the at least one fastener comprises a first woven structure formed from the woven fiber material (obviated above by Gries), and which is infiltrated with a matrix material to form the single-piece structure as a finished component product (Vives teaches , and wherein the gas turbine engine component body comprises a second woven structure that is different than the first woven structure (in Vives, the element 32 is “different” from element 31 by virtue of being separate).
As to claim 4, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 2 but does not explicitly teach the single-piece structure that forms the finished component product does not include the polymer based material. Rather, Jarmon is silent regarding whether there are polymers included in the finished product. However, ceramic matrix components are widely understood by persons having ordinary skill in the art at the time the invention was effectively filed not to include polymer based materials. Rather, CMCs consist of ceramic matrices. While polymer materials may be used for the purpose of rigidizing CMC preforms, the high-temperature forming of the CMCs is widely accepted under normal production methods to necessarily oxidize all of the polymer such that no polymer is left in the CMC. Accordingly, it is inherent that the CMC component of Jarmon does not include a polymer based material.
As to claim 5, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 2 wherein the rigid perform structure is oxidized to remove the polymer based material prior to being infiltrated with the matrix material (this is a product-by-process limitation because is describes a method step performed on a state of the structure prior to the claimed finished product. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product.).
As to claim 6, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 2 wherein fibers from the second woven structure spread into a weave of the first woven structure prior to being infiltrated with the matrix material (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product. Even if the claimed process limitations impart some distinctive structural characteristics, the characteristics would be expected to arise under the same method steps, such as those taught by Vives. Accordingly, even the implied distinctive structural characteristics are obviated in view of Jarmon, Vives, and Gries.).
As to claim 7, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 6 wherein the matrix material is infiltrated into the fibers of the second woven structure and the weave of the first woven structure (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product. Moreover, any distinct structural characteristics arising from a method step are obviate by Vives which teaches the method of co-infiltrating two pre-CMC components.) to form the ceramic matrix composite component with the fastener body as a monolithic structure (as shown in Jarmon Figure 5, the supports 112 are integral with the gas flow conduit 102) 
As to claim 8, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 7 wherein the ceramic matrix composite component comprises a nozzle liner connected to the engine support structure with the fastener (as shown in Figure 3, the heat exchanger 60 is a nozzle liner. Figure 5 teaches another embodiment of a heat exchanger 100 having gas flow conduit 102 which is a nozzle liner. The supports 112 connect the gas flow conduit 102 with the backing plate 110.). 
As to claim 9, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 1 wherein the gas turbine engine component body comprises one of a combustion liner or nozzle seal (as shown in Figure 3, the heat exchanger 60 is a nozzle liner. Figure 5 teaches another embodiment of a heat exchanger 100 having gas flow conduit 102 which is a nozzle seal. The supports 112 connect the gas flow conduit 102 with the backing plate 110.). 
As to claim 11, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 1 wherein the ceramic matrix composite component and the at least one fastener are a monolithic structure (the gas flow conduit 102 and the supports 112 are shown in Figure 5 to be monolithic).
As to claim 12, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 1 wherein the foot portion extends beyond an opposite outer surface of the gas turbine engine component body (as shown in the configuration of support 112 of Jarmon and elements 31, 32 in Fig 15 of Vives) such that there are no gaps or openings between the head portion of the first woven structure and the second woven structure (as shown in Vives Figs 4-5 for example).
As to claim 13, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 1 wherein the fastener body is comprised of the woven fiber material (as described in the rejection of claim 1) to provide a woven fastener that is woven from fibers to provide a fastener weave (such a woven fastener necessarily has woven fibers and a weave), and wherein fibers from the preform structure extend into the fastener weave of the woven fastener such that the fibers bridge a fastener/component interface (because the component and fastener of Jarmon are integral, the fibers necessarily extend as claimed. Even if the claimed process limitations impart some distinctive structural characteristics, the characteristics would be expected to arise under the same method steps, such as those taught by Vives. Accordingly, even the implied distinctive structural characteristics are obviated in view of Jarmon, Vives, and Gries.). 
As to claim 14, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 13 wherein the foot portion (portion of support 112 which extends away from conduit 102 in Figure 5) comprises a machined surface (the structure as claimed is found in Jarmon, regardless of whether the surface had a machining method performed on it) and including a connecting structure that is received on the machined surface (fastener 118 (analogous to fastener 162 in Figure 7) is received on the foot portion of the support 112).
As to claim 15, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 14 wherein the single-piece structure comprises the gas turbine engine component body (heat exchanger 60 of Figure 3. The conduit 102 is part of the gas turbine engine component body) and an attachment extension portion extending outwardly from the opposite side of the gas turbine engine component body (as shown in Jarmon Figure 5, the supports 112 extend from the conduit 102) to terminate at the foot portion which receives the connecting structure (the surface of the support facing away from the conduit 102 is considered the foot portion. The portion of the support extending between the conduit 102 and the foot is considered the extension portion. The fasteners 118 are analogous to fastener 162 of Figure 7. The fasteners are considered to be the connecting structure which connects the supports 112 to the backing plate 110.).
As to claim 17, Jarmon teaches a gas turbine engine component (as shown in the Figures, Jarmon teaches a “hybrid gas turbine and ramjet engine” having components) comprising: a gas turbine engine component body (please refer to Figure 5, which illustrates a gas flow conduit of a heat exchanger 100 which is an embodiment of the heat exchanger 60 of Figure 3) formed of a ceramic matrix composite material (as described in [0024], “In order to withstand the extreme operating temperatures of hypersonic flight, gas flow conduit 102 can be manufactured from, for example, high temperature alloys or ceramics, or a CMC material.”); at least one fastener comprising a fastener body extending from a head portion to a foot portion (supports 112 are interpreted here as fasteners. The head portion is at gas flow conduit 102 and the foot portion is on the distal end of the support from the head portion) and wherein the head portion is defined by a first dimension and the foot portion is defined by a second dimension that is less than the first dimension (as shown in Fig 5 of Jarmon, the head portion (at gas flow conduit 102) is larger than the foot portion).
Jarmon does not teach wherein the fastener body is a first woven structure comprised of a woven fiber material. However, Gries teaches, "The most relevant technologies for one-step textile preforming are...Three Dimensional Woven 
Jarmon further does not teach: wherein the gas turbine engine component body comprises a second woven structure that is different from the first woven structure. 2
Examiner continues to assert the originally filed Specification is lacking in any specific way the materials are different. The broadest reasonable interpretation in view of the specification of “different” is “separate,” in the sense that the materials were at some point separate from each other (e.g. before being assembled). However, since the fastener body and component body are claimed to be integral, any limitations pertaining to a prior state or to a method of manufacturing should be interpreted in view of MPEP §2113: “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”
Examiner acquiesces to the implied argument that separately formed woven pieces which are co-infiltrated would be expected to have distinct structural characteristics above a single woven piece of the same shape.
However, the structure of a flat CMC component having cylindrical pegs sticking out therefrom as taught by Jarmon (flat gas flow conduit 102 having supports 112, see Fig. 5) was known in the art to be formed by a method of combining two separate pieces followed by a step of co-infiltration. See Vives which teaches a method of jointing CMC parts. See Specifically Fig. 15 which shows a flat part (32) joined to a separate cylindrical part (31) in order to become an integral piece. Vives Col 6 Ln 3+ teaches: “After assembly, the elements 31 and 32 are co-densified by chemical vapor infiltration of the matrix material. The latter creates an adhesion between the elements 31 and 32 that combines with the structural link provided by the fingers 33 to ensure that the finished part has the required cohesive strength.” 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have manufactured the structure of Jarmon by the method of Vives. There is legal precedent for applying a known technique (Vives) to a known device (Jarmon) ready for improvement to yield predictable results. In this case the predictable result is the given shape of Jarmon’s gas flow conduit and supports, the improvement being ease of manufacture according to Vives. Moreover, the fastener body being of a different material (interpreted here to be “separate material”) is accordingly obviated in view of Jarmon and Vives.
As above, Gries obviates the use of a woven
Jarmon in view of Vives and Gries teaches: the gas turbine engine component body receiving the at least one fastener such that the head portion is flush with an outer surface of the gas turbine engine component body (as shown for example in Vives Figs 4, 5, and 15); where the second woven structure and is infiltrated with a matrix material such that the at least one fastener is integrally formed with the gas turbine engine component body as a single- piece structure (Vives teaches the components are “co-densified” and form an integral structure as shown by the hashing of Fig 5) without any gaps between the head portion of the fastener and the second woven structure (as illustrated by Vives Fig 5); and an engine support structure (backing plate 110), wherein the at least one fastener connects the gas turbine engine component body to the engine support structure (as shown in Jarmon Figure 5, the supports 112 are integral with the gas flow conduit 102 and extend through the backing plate 110. Nuts 116a connect the supports to the backing plate 110).
As to claim 19, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 17 wherein the at least one fastener comprises a woven fastener that is woven from fibers to provide a fastener weave, and wherein fibers from the second woven structure extend into the fastener weave of the woven fastener such that the fibers bridge a fastener/component interface (because the component and fastener of Jarmon are integral, the fibers necessarily extend as claimed. Even if the claimed process limitations impart some distinctive structural characteristics, the characteristics would be expected to arise under the same method steps, such as those taught by Vives. Accordingly, even the implied distinctive structural characteristics are obviated in view of Jarmon, Vives, and Gries.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarmon in view of Vives and Gries as applied to claim 9 above, and further in view of Applicant’s Admitted Prior Art (Paragraphs 0001-0003 of the present disclosure, hereinafter AAPA).
As to claim 10, Jarmon in view of Vives and Gries teaches the gas turbine engine component according to claim 9 but does not teach the engine support structure comprises a metal plate. The material of the backing plate 110 is not discussed by Jarmon. However, in the field of gas turbines, it was well known at the time the invention was effectively filed to provide for backing plates made of metal to be supported by CMC liners and fasteners. See AAPA [0001-0003] which teaches CMC components are attached to “underlying metal engine structures.” Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the material of Jarmon’s backing plate to be metal. Such a person .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jarmon et al. (US 2010/0242486) in view of Vives and Gries as applied to claim 1 above, and further in view of Jarmon (US 2009/0226279 hereinafter Jarmon’279)
As to claim 16, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 but does not teach an environmental barrier coating applied to the surface of the gas turbine engine component body. However, environmental barrier coatings were known in the art at the time the invention was effectively filed. See Jarmon’279 which describes a structure of a turbine component having a stud 24 extending therefrom. This end structure is similar to that of Applicant’s invention and is thus considered analogous art. Moreover, Jarmon’279 teaches an environmental barrier coating is applied. [0029]: “The CMC component 14, such as MI SiC/SiC, is environmentally stable in an oxidizing combustion environment up to 2400 degrees F. With an environmental barrier coating (EBC) applied to the CMC component 14 surface, this temperature increases to 2700 degrees F. depending on the coating and mission.” Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the component of Jarmon with the EBC of Jarmon’279. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of increasing the temperature at which the component is stable in an oxidizing combustion environment by 300 degrees F.
Allowable Subject Matter
Claim 20 allowed.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18 and 21 contain the limitations indicated by Examiner to be allowable with respect to claim 20 in the Action dated 18 June 2021.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12 October 2021, with respect to the rejection of the claims under Jarmon in view of Gries have been fully considered.
Insofar as the remarks argue that Jarmon does not teach the structure as claimed, Examiner notes the implied process steps will impart some distinct structural characteristics to the finished product. For example, Examiner acknowledges the structure of Jarmon is not formed from a body and separate fastener. Such arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarmon and Vives. As noted in the rejections above, Vives teaches a method and structure of a CMC component similar to that of Jarmon and that as claimed. The Vives CMC component is formed by combining a body with a fastener and then co-densifying. Thus any implied 
Applicant’s arguments against Gries are not persuasive since there are a limited number of options for CMC textile types, woven being a commonly used variant and thus obvious to try.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 December 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The previous rejection of claim 17 indicated the mere fact that the fastener body and the component body occupied different spaces was sufficient to meet the claim limitation to “different material.” However, since the components are already separately named, the material of each component is interpreted here as necessarily being “different” in some regard above merely occupying separate 3D space.
        2 The previous rejection of claim 17 indicated the mere fact that the fastener body and the component body occupied different spaces was sufficient to meet the claim limitation to “different material.” However, since the components are already separately named, the material of each component is interpreted here as necessarily being “different” in some regard above merely occupying separate 3D space.